
	

114 HR 3108 IH: Department of Defense Energy Security Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3108
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Peters (for himself, Mr. Honda, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To improve energy savings by the Department of Defense, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of Defense Energy Security Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Pilot program on military use of energy savings performance contracts for mobile and other
			 nonbuilding applications.
					Sec. 3. Report of effectiveness of tactical vehicle research regarding energy efficiency.
					Sec. 4. Additional research to improve military vehicle technology to increase fuel economy or
			 reduce fuel consumption of military vehicles used in combat.
					Sec. 5. Establishment of repository for operational energy-related research and development efforts
			 of Department of Defense.
					Sec. 6. Study on power storage capacity requirement.
					Sec. 7. Establishment of Department of Defense alternative fueled vehicle infrastructure fund.
					Sec. 8. Secure energy innovation program.
					Sec. 9. Authority to use Energy Savings Investment Fund for energy management initiatives.
					Sec. 10. Report on energy performance initiatives.
					Sec. 11. Report on military readiness to deal with expected increased water shortages, instances of
			 wildfire, increased drought, flooding due to sea level rise, and coastal
			 erosion from storm surges.
				
			2.Pilot program on military use of energy savings performance contracts for mobile and other
			 nonbuilding applications
 (a)Program authorizedThe Secretary of a military department may carry out a pilot program under which the Secretary will enter into energy savings performance contracts under the authority of section 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287) for the purpose of achieving direct energy savings and secondary savings in mobile assets of the Armed Forces under the jurisdiction of the Secretary and other nonbuilding applications of the military department.
 (b)Implementation reportNot later than two years after entering into the first energy savings performance contract under the pilot program, the Secretary of the military department concerned shall submit to Congress a report describing the implementation of the pilot program, including the number of energy savings performance contracts executed, the types of mobile assets and other nonbuilding applications covered, and the direct energy savings and secondary savings achieved.
 (c)DefinitionsIn this section: (1)Mobile asset and nonbuilding applicationThe terms mobile asset and nonbuilding application mean—
 (A)any class of vehicles, devices, or equipment that— (i)is transportable under the power of the applicable vehicle, device, or equipment by land, sea, or air; and
 (ii)consumes energy from any fuel source for the purpose of— (I)that transportation; or
 (II)maintaining a controlled environment within the vehicle, device, or equipment; and (B)any federally owned equipment used to generate electricity or transport water.
 (2)Secondary savingsThe term secondary savings means additional energy or cost savings that are a direct consequence of the energy savings that result from the energy efficiency improvements that were financed and implemented pursuant to an energy savings performance contract. The term includes—
 (A)energy and cost savings that result from a reduction in the need for fuel delivery and logistical support;
 (B)personnel cost savings and environmental benefits; and (C)in the case of electric generation equipment, the benefits of increased efficiency in the production of electricity, including revenues received by the Federal Government from the sale of electricity from the production.
 (d)TerminationThe authority to enter into an energy savings performance contract under the pilot program terminates September 30, 2041.
 3.Report of effectiveness of tactical vehicle research regarding energy efficiencyNot later than one year after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a report describing all Army research since October 1, 2010—
 (1)on technologies that may improve the range and endurance of tactical vehicles, without increasing fuel demand, thereby also reducing the vulnerability of tactical supply lines to attacks; and
 (2)on auxiliary power units, batteries, and other engine technologies for running hotel loads and surveillance systems during silent watch, including plans for incorporating these technologies into programs of record or new acquisitions.
			4.Additional research to improve military vehicle technology to increase fuel economy or reduce fuel
			 consumption of military vehicles used in combat
 (a)Research authorizedThe Secretary of Defense, acting through the Assistant Secretary of Defense for Research and Engineering and in collaboration with the Secretary of the Army and the Secretary of the Navy, may carry out research to improve military vehicle technology to increase fuel economy or reduce fuel consumption of military vehicles used in combat.
 (b)Previous successesThe Secretary of Defense shall ensure that research carried out under subsection (a) takes into account the successes of, and lessons learned during, the development of the Fuel Efficient Ground Vehicle Alpha and Bravo programs to identify, assess, develop, demonstrate, and prototype technologies that support increasing fuel economy and decreasing fuel consumption of light tactical vehicles, while balancing survivability.
			5.Establishment of repository for operational energy-related research and development efforts of
			 Department of Defense
 (a)Repository requiredNot later than December 31, 2016, the Secretary of Defense, acting through the Assistant Secretary of Defense for Research and Engineering and in collaboration with the Assistant Secretary of Defense for Operational Energy Plans and Programs and the Secretaries of the military departments, shall establish a centralized repository for all operational energy-related research and development efforts of the Department of Defense, including with respect to the inception, operational, and complete phases of such efforts.
 (b)Internet accessThe Secretary of Defense shall ensure that the repository required by subsection (a) is accessible through an Internet website of the Department of Defense and by all employees of the Department and members of the Armed Forces whom the Secretary determines appropriate, including all program managers involved in such research and development efforts, to enable improved collaboration between military departments on research and development efforts described in subsection (a), sharing of best practices and lessons learned relating to such efforts, and reduce redundancy in such efforts.
 6.Study on power storage capacity requirementNot later than September 30, 2016, the Secretary of Defense shall submit to the congressional defense committees a report on the costs and benefits associated with requiring 25 percent of National Guard and Reserve facilities to have at least a 21-day on-site power storage capacity to assist with providing support to civil authorities in case of manmade or natural disasters.
		7.Establishment of Department of Defense alternative fueled vehicle infrastructure fund
 (a)Establishment of fundThere is established in the Treasury a fund to be known as the Department of Defense Alternative Fuel Vehicle Infrastructure Fund. (b)DepositsThe Fund shall consist of the following:
 (1)Amounts appropriated to the Fund. (2)Amounts earned through investment under subsection (c).
 (3)Any other amounts made available to the Fund by law. (c)InvestmentsThe Secretary shall invest any part of the Fund that the Secretary decides is not required to meet current expenses. Each investment shall be made in an interest-bearing obligation of the United States Government, or an obligation that has its principal and interest guaranteed by the Government, that the Secretary decides has a maturity suitable for the Fund.
 (d)Use of fundsAmounts in the Fund shall be available to the Secretary, acting through the Under Secretary of Defense for Acquisition, Training, and Logistics, to install, operate, and maintain alternative fuel dispensing stations for use by alternative fueled vehicles of the Department of Defense and other infrastructure necessary to fuel alternative fueled vehicles of the Department.
 (e)DefinitionsIn this section: (1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code.
 (2)Alternative fueled vehicleThe term alternative fueled vehicle means a vehicle that operates on alternative fuel. (3)FundThe term Fund means the fund established under subsection (a).
				8.Secure energy innovation program
 (a)EstablishmentThe Secretary of Defense shall establish a program to develop and support projects designed to foster secure and reliable sources of energy for military installations, including incorporation of advanced energy metering, resilient energy, energy storage, and redundant power systems.
 (b)MetricsThe Secretary of Defense shall develop metrics for assessing the costs and benefits associated with secure energy projects proposed or implemented as part of the program established under subsection (a). The metrics shall take into account financial and operational costs associated with sustained losses of power resulting from natural disasters or attacks that damage electrical grids serving military installations.
 (c)AssessmentAs part of the program established under subsection (a), the Secretary of each military department shall conduct an assessment of each military installation under the jurisdiction of the Secretary—
 (1)to identify all critical electrical loads for military missions performed at the installation; (2)to determine the security of these electrical supplies and the sufficiency and readiness of backup power and continuity of operations plans; and
 (3)to investigate alternative and renewable energy supplies and efficiency measures that would increase resilience of supplies to critical loads, which may include, but is not limited to, solar thermal, geothermal, waste heat, and renewable combined heat and power processes, combined heat and power, small modular nuclear reactor technologies, and fuel cell energy systems.
 (d)Implementation methodsThe Secretary of Defense and the Secretaries of the military departments may use Energy Savings Performance Contracts, Power Purchase Agreements, and Enhanced Use Leasing agreements to carry out the program established under subsection (a) to meet energy intensity or renewable energy goals if energy security and resilience of supply also improves as a result of entering into such a contract or agreement.
 9.Authority to use Energy Savings Investment Fund for energy management initiativesSection 2919(b)(2) of title 10, United States Code, is amended by striking , to the extent provided for in an appropriations Act,. 10.Report on energy performance initiativesNot later than March 1, 2016, the Secretary of Defense shall provide a briefing or submit to the Committees on Armed Services of the Senate and the House of Representatives a report—
 (1)describing the energy efficiency language included in the most recent aerial refueling tanker contract and in the Logistics Civil Augmentation Program contract; and
 (2)evaluating the feasibility of including such energy efficiency provisions in other contracts for platforms and equipment that are high energy users, including the extent to which such provisions have been included in other contracts.
			11.Report on military readiness to deal with expected increased water shortages, instances of
			 wildfire, increased drought, flooding due to sea level rise, and coastal
 erosion from storm surgesNot later than March 1, 2016, the Secretary of Defense shall provide a briefing or submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the strategy of the Department of Defense and initiatives to mitigate the impact of expected increased water shortages, instances of wildfire, increased drought, flooding due to sea level rise, and coastal erosion from storm surges to ensure optimal military readiness. At minimum, the briefing or report shall address the following issues:
 (1)How are changing conditions affecting operations and military readiness at military installations? (2)What has the Secretary determined to be most effective in preparing for future conditions?
 (3)How are best practices being disseminated and implemented throughout installations? (4)Is the Department facing any challenges in carrying out preparedness and resilience initiatives? If so, what are these obstacles and do they require congressional action to increase security on installations?
 (5)What opportunities exist for effective public private partnerships or contracts with industry to address and mitigate the effects of these conditions?
			
